UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

                                                                      21-CR-466(ARR)

 ANDREW RUSSO                                                              ORDER
JOSEPH BELLANTONI
BENJAMIN CASTELLAZZO
THOMAS COSTA
RICHARD FERRARA
 VINCENT MARTINO
 THEODORE PERSICO JR.
 JOHN RAGANO
 DOMENICK RICCIARDO
 ERIN THOMPKINS
 MICHAEL UVINO,
                                      DefendantfSj



TARYN A. MERKL, United States Magistrate Judge:

       This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f) and the Due
Process Protections Act, Pub. L. No 116-182, 134 Stat. 894(Oct. 21,2020), to confirm the

Government's disclosure obligations        Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and to summarize the possible consequences of violating those obligations.
       The Government must disclose to the defense all information ''favorable to an accused that

is "material either to guilt or to punishment" and that is known to the Government. Id. at 87. This
obligation applies regardless of whether the defendant requests this information or whether the
information would itself constitute admissible evidence. The Government shall disclose such

information to the defense promptly after its existence becomes known to the Government so that
the defense may make effective use ofthe information in the preparation of its case.

       As part ofthese obligations, the Government must disclose any information that can be used
to impeach the trial testimony of a Government witness within the meaning of Giglio v. United
/s/(TAM)
